Citation Nr: 1536903	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-23 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)), to include a mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an original October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and the continued denial in a June 2008 rating decision by the Houston, Texas RO.  The Veteran's appeal was previously before the Board in July 2014.  

In July 2014, the Board promulgated a decision that denied entitlement to service connection for PTSD.  Pursuant to the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Fed 17, 2009), the Board has expanded the scope of the appeal to include service connection for an acquired psychiatric disorder (other than PTSD), which was remanded for additional development.  The Board will not discuss the issue of service connection for PTSD as this discrete issue was the subject of the Board's July 2014 decision, which became and remains final as of the date stamped on that decision.  38 U.S.C.A. §§ 7103, 7104, 7252, 7266 (West 2014); 38 C.F.R. § 20.1100 (2014).

In February 2013, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The evidence of record does not establish that the Veteran has any acquired psychiatric disorder that is causally or etiologically related to his military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for any acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2014).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in January 2007, advised the Veteran with what information or evidence is necessary to substantiate a service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The January 2007 VCAA letter was sent prior to the original rating decision in October 2007.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private treatment records have also been associated with the record.  

The Veteran was also provided an opportunity to set forth his contentions during a travel Board hearing in February 2013, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

The prior remand instructions were substantially complied with for the Veteran's claim.  The July 2014 Board remand instructions stated that an addendum opinion be sought as to the etiology of the Veteran's psychiatric disabilities, other than PTSD.  In September 2014, an opinion was associated with the record, and in November 2014 the Veteran received a Supplemental Statement of the Case (SSOC).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The November 2011 VA examination, and September 2014 addendum opinion are adequate, as the examination report shows that the examiner considered the Veteran's relevant medical/military/occupational history, reviewed relevant mental status examinations with testing, and provided reasoned analysis to support the medical opinions provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as a psychosis, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Facts and Analysis

The service treatment records reveal no complaint, finding, or diagnosis concerning any psychiatric disorder.  The October 1973 Report of Medical Examination revealed a normal psychiatric evaluation.  VA medical records from June 2006 show that the Veteran denied any psychological problems.  

A September 2014 VA addendum opinion report reveals that the Veteran was diagnosed and treated for a depressive disorder, not otherwise specified, and anxiety in June 2013; and, that the examiner made a diagnosis of a mood disorder, not otherwise specified, in November 2011.  Thus, a current diagnosis of a psychiatric disorder is demonstrated by the evidence of record.  Thus, first element of service connection is fulfilled.

When the Veteran was examined by VA in November 2011, he related that while serving on active duty, he was attacked by a fellow soldier and was electrically shocked, because of his friendship with a black soldier.  The Veteran recalled instances of guard duty where he was fired upon when traveling to and from his post, and that he was able to see bombs in the distance.  The Veteran's reports of a stressor of being attacked by a fellow soldier for racial reasons could not be confirmed.  However, the Veteran's reports of stressors related to serving on guard duty, which resulted in him being fired on and caused him to be frightened, while stationed in the Republic of Vietnam are found to be consistent with the places, types, and circumstances of such service, as shown by the service department records confirming that the Veteran served as a wireman and tele-maintenance man in Vietnam.  38 U.S.C.A. § 1154(a) (2014).  The Veteran's confirmed Vietnam service, in tandem with his statements made throughout the appeal period regarding the stressors related to guard duty, is deemed sufficient to fulfill the second element of in-service occurrence.

Turning to the third element of nexus, the Veteran contends, in essence, that he has an acquired psychiatric disorder that results from his military service.  On the other hand, the November 2011 VA examination, and September 2014 addendum opinion reveal a negative nexus opinion, concluding that any presently existing acquired psychiatric disorder is not of service origin.

At the November 2011 VA examination, the examiner determined that the Veteran met the criteria for a diagnosis of a mood disorder, not otherwise specified.  The examiner commented that the Veteran reports ongoing irritability and agitation, sleep disturbance, overall moodiness, issues with self-esteem, and heightened concern about others perceptions of him, and opined that it is less likely as not that the Veteran's symptoms and diagnosis of Mood Disorder, NOS (and Cluster C personality traits) are due to his military experiences.

In support of the VA examiner's opinion, the examiner reviewed the Veteran's relevant military history, military stressors, pre-military and post-military history, including the Veteran's familial, occupational and educational, and mental health history.  Upon review of the Veteran's mental health history, the examiner observed that the Veteran denied any history of mental health care or treatment, before, during, or after his military service.  The examiner reviewed the Veteran's medical history, which indicated that the Veteran takes Cymbalta and Ambien; and the examiner reviewed clinical progress notes from a private provider, which suggested possible depression, anxiety, and nervousness, and that the symptoms could be PTSD, or it could be a host of other factors.  The examiner observed that the Veteran had reported he frequently gets mad and angry.  The examiner stated that the Veteran exaggerated his reports of difficulty with concentration, focus, and memory.

The examiner, who conducted the November 2011 VA examination, provided an addendum opinion in September 2014.  The examiner reviewed the Veteran's claims folder, specifically noting the November 2011 VA examination that the Veteran did not meet the criteria for a PTSD diagnosis, and the opinion that the Veteran's mood disorder and cluster personality traits were not at least as likely as not related to his military experience.  The examiner reviewed the Veteran's treatment from July 2012, June 2013, and April 2014, which included a diagnosis of depression and anxiety.  Also, the examiner noted that the Veteran, in July 2012, denied feelings of depression and denied having a loss of interest in pleasurable activities.  The examiner observed that the Veteran's symptoms waxed and waned, noting that the Veteran has not experienced chronic symptoms since he left military service, and thus explaining that the Veteran had no reports of longstanding mood related problems in response of his military experiences.  The examiner referenced the Veteran's service from 1969 to 1973, and that the first complaints of psychiatric symptoms were not until the Veteran filed his claim in 2011.  Further, the examiner relied on the fact that the Veteran, himself, denied depressive symptoms in 2012, and that he did not seek mental health care until 2013.  The examiner reasoned that since it would be expected that the Veteran would have relayed psychiatric symptoms after service, because the Veteran claims military service caused his psychiatric symptoms, it is less likely than not that his mood disorder is related to his active military service.

The Board notes that the Veteran has not asserted that had a chronic psychiatric disorder since service, instead that he suffered a stressful experience in service and that service connection should be established based on that fact.  While the Veteran may believe that any presently existing acquired psychiatric disorder is related to his active military service, he has not provided any sufficiently competent and probative evidence to support his claim of service connection.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Here, however, as the medical question in issue is complex in nature, the Board finds that the Veteran's lay opinion as to the etiology of any presently existing acquired psychiatric disorder falls outside of the scope of his competency and thus does not establish the requisite nexus needed for service connection.

While psychological symptoms, such as anger, mood, anxiety, sleep impairment, mild memory loss, and trouble concentrating are all capable of lay observation, an acquired psychiatric disorder, is not capable of lay diagnosis and is not a simple medical condition.  See Jandreau, at 1377, n. 4.  Diagnosing an acquired psychiatric disorder and the determination of its etiology is a complex medical question requiring knowledge of psychiatry, psychology, the DSM criteria, and mental health principles; it is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnose a psychiatric disorder, including an anxiety, a depressive, or a mood disorder, and therefore cannot provide the requisite nexus opinion for any presently existing acquired psychiatric disorder that he may now have.  See Woehlaert v. Nicholson 21 Vet. App. 456, 462 (2007). Furthermore, the medical evidence of record fails to provide a positive opinion regarding a causal link or connection between any acquired psychiatric disorder and service.

Thus, to the extent that it may be argued that the Veteran has had chronic mental problems since service, the Boards finds that such claim would be contradicted by the Veteran's own endorsement of no mental problems at separation in 1973, after service in 2006, or prior to filing his claim in 2011, and declines to assign any such assertion any evidentiary weight.  As such, the Board assigns no probative weight to the Veteran's assertion that he has a mental disorder that is related to military service.

The medical opinion provided in November 2011, which was reinforced by the September 2014 addendum, contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In November 2011, the examiner noted the Veteran's specific symptomology and complaints, noted the Veteran's exaggeration of symptoms, and after a review of the Veteran's complete medical history, including a detailed review of the Veteran's in-service experiences, determined that the Veteran has a psychiatric disorder, variously diagnosed as a mood disorder, which was not related to his military service.  In the September 2014 addendum opinion, the examiner again determined that the Veteran's depression, anxiety, and mood disorder were unrelated to his military service.  The examiner relied on the fact that the Veteran showed no psychiatric symptoms in service, had a normal psychiatric examination at separation in 1973, and denied any psychiatric problems after service until nearly forty years, explaining that the Veteran's condition typically waxes and wanes and that his symptoms are not chronic in nature.  The examiner discussed all the Veteran's psychiatric symptoms and conditions, and found that they all were unrelated to the Veteran's service.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Accordingly, the Board finds that the VA reports of examination and opinion in 2011 and 2014, to be highly probative and persuasive to the issue at hand.  The Board notes that the probative value of this medical evidence is based on the personal examination of the Veteran, the Veteran's reports of (past and present) medical history, and his medical diagnosis.  These VA reports are consistent with the evidence of record, which does not show an onset or continuing symptoms of a mental disorder during and since the Veteran's active military service.  Thus, the Board determines that its finding is more consistent with this evidence.

In the same way, there is no evidence of record that any presently existing psychiatric disorder was manifested within one year of the Veteran's discharge from service.  38 C.F.R. §§ 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with any psychiatric disorder until nearly forty years after his discharge from service.

For all of the foregoing reasons, the Board finds that service connection for any acquired psychiatric disability must be denied.  In reaching that conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b)  (West 2014); 38 C.F.R. § 3.102  (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the Board observes that the VA examination report, dated in November 2011, shows that the Veteran's was diagnosed with cluster personality traits.  Notably, however, 38 C.F.R. § 3.303(c) proscribes that a personality disorder is not a disease or injury within the meaning of Veteran's benefits law.  See also 38 C.F.R. § 4.9 (2014).  A personality disorder, therefore, is not the type of disease for which VA compensation benefits (i.e., entitlement to service connection) may be awarded.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. § 3.303(c), as it pertains to personality disorder, is a valid regulation).  Thus, to the extent the Veteran may be seeking entitlement to service connection for a personality disorder, this component of the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Cacalda v. Brown, 9 Vet. App. 261, 265 ( 1996).


ORDER

Entitlement to service connection for any acquired psychiatric disorder variously diagnosed, to include a mood disorder, is denied.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


